Exhibit 10.2

[Company Letter Head]

May 4, 2011

Patrick Christmas

One Corporate Woods Drive

Bridgeton, MO 63044

Dear Patrick:

Congratulations! We are excited to have you join KV Pharmaceutical Company, and
look forward to your arrival on or before 06/1/2011. This letter provides you
with details of your position and benefits, as well as instructions for
beginning your new position at KV.

  1. Title: Vice President, General Counsel

  2. A bi-weekly salary of $11,538.46 which amounts to $300,000.00, annually.

  3. Participation in a Performance Bonus with a target of 40% of your annual
salary with terms to be developed at a later date.

  4. Stock Options: Pending Board of Director approval, 40,000 Shares of KV
Common Stock in accordance with the terms of the Employee Stock Option Plan.

  5. In accordance with the Company’s vacation policy, for calendar year 2011
you will be eligible for 20 days of vacation, pro-rated based upon date of
hire. In the calendar year after hire you will be eligible for 20 days of
vacation.

  6. Participation in company Fleet Program.

  7. Executive relocation package to be provided per Company Relocation Policy.

  8. Participation in KV’s medical, dental, disability, and life insurance plans
in accordance with the terms of those Plans.

  9. Participation in KV’s Profit Sharing Plan and 401(k) Plan in accordance
with the terms of those Plans.

  10. In the event that employment is terminated by the Company without Cause
the Company shall pay an amount equal to one (1) times the sum of the then
current Base Salary payable over a period of twelve (12) months in equal
bi-weekly installments, less deductions as required by law. The company will
also provide continued participation in the Company’s plans providing medical,
dental, and vision insurance benefits, as applicable for the twelve (12) month
period following the Termination Date.

Definition of “Cause”. “Cause” shall mean, during the Term, the occurrence of
any of the following:

(1) commission of a criminal act in respect of the Executive’s employment or
conviction of, or plea of guilty or no contest to, a felony;



--------------------------------------------------------------------------------

Patrick Christmas

Page 2

 

(2) willful misconduct, significant dishonesty, gross negligence or breach of
fiduciary duty in respect of the Executive’s employment;

(3) continuing neglect or failure of the Executive to perform the duties
reasonably assigned to the Executive by the Company and after notice from the
Company of such neglect or failure, the Executive’s failure to cure such neglect
or failure within thirty (30) days of such notice, provided that the Executive
shall be provided only one thirty (30) day cure period for the same neglect or
failure.

A sample of our standard Employment and Confidential Information Agreement is
enclosed for you to read prior to your start date. Your employment is contingent
upon the successful completion of a Company-paid drug screen and background
verification which you authorized by signing the “Disclosure to Applicant and
Consent to Request Consumer Report Information” form. If you have not yet
received information to schedule your physical exam, please contact Traci
Shatzer immediately at (314) 645-6600, so that this can be arranged.

During your orientation as a new employee you will be required to sign your
Employment and Confidential Information Agreement and complete various forms,
including the federal government I-9 Form. Presentation of appropriate
identification documents is required in order for you to begin employment.
Please refer to the enclosed list of official documents which are acceptable by
the government as evidence of your identity and eligibility to work in the
United States, and bring them with you on your start date.

If you have any questions on the enclosures please feel free to give me a call
at: 314-645-6600. We look forward to working with you!

Sincerely,

/s/ Traci Shatzer

Traci Shatzer

Manager, Human Resources

Enclosures

 